142 F.3d 442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley COLLINS, Plaintiff-Appellant,v.WHATCOM COUNTY, WA, Defendant-Appellee,andAdrian Arendse and Jane Doe Arendse, husband and wife andthe marital community thereof, Defendants.
No. 96-36275.D.C. No. CV-95-01227-TSZ.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998.**Decided April 23, 1998.

Appeal from the United States District Court for the Western District of Washington Thomas S. Zilly, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Stanley Collins appeals the district court's summary judgment in favor of Whatcom County in Collins's action alleging he was terminated on account of his race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a grant of summary judgment de novo, see Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995), and we affirm.


3
Because Collins did not show he was adequately performing his job, he failed to make a prima facie case of race discrimination.  See Pejic v. Hughes Helicopters, Inc., 840 F.2d 667, 672 (9th Cir.1988).  In addition, the record shows that Collins's supervisor, who previously made a racially derogatory statement, did not participate in the termination decision.  Accordingly, Collins failed to show any proof of discriminatory motive.  See id. at 672.


4
The district court properly excluded the unsigned affidavits which Collins submitted.  See Fed.R.Civ.P. 56(e);  Canada v. Blain's Helicopters, Inc., 831 F.2d 920, 925 (9th Cir.1987) (holding that unauthenticated documents may not be relied upon to defeat a motion for summary judgment).


5
AFFIRMED.



**
 Because we unanimously find this case suitable for decision without oral argument, we deny Collins's request for oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3